TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 18, 2015



                                      NO. 03-14-00587-CR


                              Terrell Delone Maxwell, Appellant

                                               v.

                                  The State of Texas, Appellee




        APPEAL FROM 331ST DISTRICT COURT OF TRAVIS COUNTY
        BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment of conviction entered by the district court. Having reviewed

the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.